Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. 20150099228, in view of Nagai et al. 20180267406.
Hatakeyama et al. 20150099228 condenses titanium tetraisopropoxide with 2-ethyl-1,3-hexanediol and 4-methyl-2-pentanol to form compound A-I [0054].  Examples A-II to A-VI are similar condensations [0055-0059]. Example A-VII condenses zirconium tetraisopropoxide with 1,3-butandiol and 1-butanol [0060]. Example A-VIII condenses hafnium tetraisopropoxide with 1,3-butandiol and 1-butanol [0061].  Example resist 6 uses with PGMEA (solvent),  Example resist 9 combines resin A-V with PAG 1, which is a  triphenylsulfonium cation with an fluorinated alkylsulfonic acid anion and PGMEA.  These resist compositions are coated on 
Nagai et al. 20180267406 teaches the addition of compound (B), which is an acid generator which is sensitive to EUV or electron beam to a resist.  The compound includes a metal cation, such as those of groups 2-12, with metal of groups 2,3,11 and 12 preferred and Cu, Zn, Ba, La, Ce and Ag most preferred based upon enhanced sensitivity.  The anion can be sulfonic acids, azinic acids, disulfonylimidic acid, where sulfonic acids bound by formula (A) and disulfonylimide acid metal salts of formula (B) being preferred [0091-0184, particularly 0091,0093-0099,0123-0169,0174-0181].  These are used in photoresist composition with photoacid generators [0185-0214], acid diffusion controllers [0215-0231] and polymers including acid labile groups [0023-0025].  The examples use exposure to a 50 KeV e-beam [0378]. Table 4 evidences that the addition of the compound B in examples confer superior 
	It would have been obvious to modify example resist 9 of Hatakeyama et al. 20150099228 by adding a PAG bounded by formula A at [0123] or formula B at [0175] of Nagai et al. 20180267406 with a reasonable expectation of increasing the sensitivity to electron beams and achieving superior nanoedge roughness as taught in table 4 of Nagai et al. 20180267406
	Further, it would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Hatakeyama et al. 20150099228 and Nagai et al. 20180267406 by using EUV exposure, rather than e-beam with a reasonable expectation of forming a useful resist pattern based upon the teachings of Hatakeyama et al. 20150099228 at [0043,0047,0051] and Nagai et al. 20180267406 at [0091,0315]. 
	Further, it would have been obvious to modify the processes rendered obvious by the combination of Hatakeyama et al. 20150099228 and Nagai et al. 20180267406 by using a solvent development with the disclosed resist coating solvents in Hatakeyama et al. 20150099228 to yield a negative tone images based upon the teachings of Nagai et al. 20180267406 at [0318-0326]. 
Claims 1-3 are and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara et al. 20140273448, in view of Nagai et al. 20180267406.

2/N2 [0196-0199].  Other useful Ti compounds are bounded by formula A-1 [0034] which are condensed with diols or triols of formula A-2 [0029-0030]. Examples of these diols and triols are found at [0079].  The addition of photoacid generators is disclosed, including those of JP 2009-126940 [0162].  Useful silanes with acid labile groups are disclosed [0089-0098].  Other useful metal complexes are disclosed [0099-0118].  
It would have been obvious to modify sols 7,9 and 11 9 of Ogihara et al. 20140273448 by adding a PAG bounded by formula A at [0123] or formula B at [0175] of Nagai et al. 20180267406 to allow photocuring with a reasonable expectation of success based upon the direction to photoacid generators at [0162] of Ogihara et al. 20140273448.
Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. 20150099228, in view of Nagai et al. 20180267406, further in view of Ogihara et al. 20140273448.
	It would have been obvious to one skilled in the art to modify the compositions rendered obvious by the combination of Hatakeyama et al. 20150099228 and Nagai et al. 20180267406 by adding a silicon compound (B) taught by Ogihara et al. 20140273448 to improve the adhesiveness as disclosed at [0095] of Ogihara et al. 20140273448 with a reasonable expectation .
Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. 20150099228, in view of Nagai et al. 20180267406, further in view of Ogihara et al. 20140273448 and Zampini et al. 20040248032.
Zampini et al. 20040248032 teaches silane based photoresist having acid labile groups pendant on the silicon backbone which are combined with photoacid generators such as triphenylsulfonium perfluorobutane sulfonate, which are coated dried, exposed, post exposure baked and developed in an alkaline developer [0160-0168,0179-0180]. 
It would have been obvious to one skilled in the art to modify the compositions rendered obvious by the combination of Hatakeyama et al. 20150099228 and Nagai et al. 20180267406 by adding a silicon compound (B) with acid labile groups taught at [0098] of Ogihara et al. 20140273448 to improve the adhesiveness of the overcoated photoresist as disclosed at [0095] of Ogihara et al. 20140273448 and confer additional sensitivity to the resist based upon the presence of the known acid sensitive groups as evidenced in Nagai et al. 20180267406 and Zampini et al. 20040248032 with a reasonable expectation of these being compatible with the Ti, Hf or Zr compound of Hatakeyama et al. 20150099228 based upon the compatibility with the Ti compounds in Ogihara et al. 20140273448 and formation by hydrolysis.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. 20150099228, in view of Nagai et al. 20180267406, further in view of Ogihara et al. 20140273448,  Zampini et al. 20040248032 and Takeda et al. 20140377957.
Takeda et al. 20140377957 teaches in synthesis example 6, condensing tetraethoxysilane, methyltriethoxysilane and 4-(1-ethoxyethoxy)phenyltrimethoxysilane [0151]. Useful silanes 7 can be hydrogen, fluorine, chlorine, bromine, iodine, hydroxy, alkoxy, acyloxy, vinylether, acryloyl, methacryloyl, or silane.  See iodophenyltrialkoxysilane of formula 2-18, silanes 2-7 to 2-13 includes acid labile groups bounded to the phenyl ring [0052-0055]. Useful catalysts include metal chelates including titanium, zirconium or aluminum chelate compounds which have acetoacetonate and alkoxide ligands [0068-0070]. These hydrolyzed silanes are used to form resist underlayers and can be combined with acid generators such as photoacid generators including those having fluorinated alkylsulfonate containing anions [0111-0118]. Example 1 includes the polymer A/2, the acid A, curing catalyst B, water and solvent and example 5 includes the polymer A/2, the acid A, curing catalyst B, water, solvent and photoacid generator triphenylsulfonium trifluoromethanesulfonate (B) [0158-0159]. Table 2 teaches that example 5 has a lower fluorine etch rate than example 1, but is otherwise the same (table 2 and table 3).
	It would have been obvious to one skilled in the art to modify the compositions rendered obvious by the combination of Hatakeyama et al. 20150099228, Nagai et al. 20180267406, Ogihara et al. 20140273448 and Zampini et al. 20040248032 by adding a silicon compound having an iodine substituent such as repeating unit as taught at [0041] and exemplified in formula 2-18 with a reasonable expectation of success based upon the compatibility with acid labile silanes established in Takeda et al. 20140377957.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/414826 . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending patent include all the limitations of the instant claims see claims 3,7,15 and 19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1,2 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/414855 (20190354017). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending patent include all the limitations of the instant claims see claims 3,7,15 and 19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/414826 (20190354016), in view of Ogihara et al. 20140273448 and Zampini et al. 20040248032.
It would have been obvious to one skilled in the art to modify the compositions of claims 1-20 of copending Application No. 16/414826 (20190354016)  by adding a silicon compound (B) with acid labile groups taught at [0098] of Ogihara et al. 20140273448 to improve the adhesiveness of the overcoated photoresist as disclosed at [0095] of Ogihara et al. 20140273448 and confer additional sensitivity to the resist based upon the presence of the known acid sensitive groups as evidenced in Zampini et al. 20040248032 with a reasonable expectation of these being compatible with the Ti, Hf or Zr compound of the claims based upon the compatibility with the Ti compounds in Ogihara et al. 20140273448 and formation by hydrolysis.

Claims 1-3 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/414855 (20190354017), in view of Ogihara et al. 20140273448 and Zampini et al. 20040248032.
It would have been obvious to one skilled in the art to modify the compositions of claims 1-20 of copending Application No. 16/414826 (20190354016)  by adding a silicon compound (B) with acid labile groups taught at [0098] of Ogihara et al. 20140273448 to improve the adhesiveness of the overcoated photoresist as disclosed at [0095] of Ogihara et al. 20140273448 and confer additional sensitivity to the resist based upon the presence of the known acid sensitive groups as evidenced in Zampini et al. 20040248032 with a reasonable expectation of these being compatible with the Ti, Hf or Zr compound of the claims based upon the compatibility with the Ti compounds in Ogihara et al. 20140273448 and formation by hydrolysis.
This is a provisional nonstatutory double patenting rejection.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hatakeyama et al. 20190113846 teaches a photoresist with a sulfonic acid metal salt.
Hatakeyama et al. 20180101094 teaches a photoresist with a metal salt of a carboxylic acid or sulfonamide. 
Hatakeyama et al. 20180088463 teaches a photoresist with a metal salt of a iodine containing carboxylic acid
Hatakeyama et al. 20170115566 teaches the addition of metal compound (I), which is an alpha-fluorinated sulfonic acid salt with Na, Mg, K, Ca, Ru, Sr, Yt, Ce, Ba or Ce to a photoresist.

Harada et al.7537880 teaches photoresist which include acid labile group containing repeating units (4/30-59/35). Photoacid generators which are responsive to high energy radiation are disclosed, including those containing fluorinated alkylsulfonate anions and bisalkylsulfonaylimides (61/4-9) and the like  (59/37-67/36, particularly 60/5-31,60/44-61/61)
	Ogihara et al. 20090136869 (US equivalent to JP 2009-126940) teaches metal oxide containing films which have light absorbing/antireflection properties and etch resistance [0021]. Useful monomers includes metal compounds of boron, aluminum, gallium, yttrium, germanium, titanium, hafnium, tin, arsenic, antimony, niobium, tantalum, bismuth, phosphorous, vanadium, zirconium, tantalum and the like [0071-0089] and silanes [0058-0070]. Useful photoacid generators are disclosed, including those having fluoroalkylsulfonates such as triflate, trifluoroethanesulfonate, nonafluorobutanesulfonate  [0158-0286, particularly 0170]. Example 3 includes a photoacid generator triphenylsulfonium nonafluorobutanesulfonic acid (TPSNf). 
Shibayama et al. 20150210829 teaches resist underlayers for use with EUV exposure including silanes of formulae 1 and 2, which are cured onium sulfonates, including triphenylsulfonium trifluoromethanesulfonate and benzyltriethylammonium trifluoromethanesulfonate and triphenylsulfonium adamantinecarbonyloxy-1,1-difluoroethane-1-sulfonate  (table 1, pages 25, [0155]). The silanes include those with acid cleavable groups such as t-butoxyphenyl, methoxyethoxylphenyl, and the like on pages 5-7.  These were cured by 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 22, 2021